Citation Nr: 0335857	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-21 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from February 9, 1965 to 
April 23, 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied the veteran's claim of entitlement to 
service connection for major depression with psychosis.  


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record indicates that the veteran's currently diagnosed 
psychiatric disorders are not related to his military service 
or any incident therefor.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service, nor may psychosis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his currently diagnosed psychiatric 
disorders resulted from his having been beaten while in boot 
camp, and have existed since his separation from service.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act


The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

The current standard of review for all claims is as follows.  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  The Board will apply the 
current standard in adjudicating the veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO notified the veteran of the 
information and evidence needed to substantiate his claim in 
November 2001 by informing him of the provisions of the VCAA 
and the specific evidence required to substantiate his claim 
for service connection.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.  The veteran did not respond to the 
November 2001 notice.

The Board notes that in the November 2001 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 60 days of the notice.  
In Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 3.159(b)(1), which allowed 
the RO to adjudicate the claim based on the evidence of 
record at the end of a 30 day period.  The Federal Circuit 
found that the denial of a claim within one year of the 
notice, with a promise to reopen the claim within the one 
year period if substantiating evidence was submitted, did not 
satisfy the statutory requirement that the veteran be allowed 
one year in which to submit the requested evidence.  

In the November 2001 notice the RO also informed the veteran, 
however, that he had up to one year following the notice to 
submit such evidence.  The RO had denied his claim in October 
2001, and issued the November 2001 notice in conjunction with 
his appeal of that decision.  The October 2001 decision did 
not become final due to the appeal, and the RO re-adjudicated 
his claim more than a year following the November 2001 
notice, in that the statement of the case was issued in 
December 2002.  More than two years have now expired since 
the veteran was notified of the evidence needed to 
substantiate his claim in November 2001.  The Board finds, 
therefore, that he has not been prejudiced by the reference 
in the November 2001 notice to a 60 day response period.  

In the December 2002 statement of the case the RO informed 
the veteran of the regulatory requirements for establishing 
entitlement to service connection, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  The RO notified the 
veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.




Duty to assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the veteran's service medical and 
personnel records, and the VA treatment records he 
identified.  The RO also obtained a copy of his file 
pertaining to the award of disability benefits from the 
Social Security Administration (SSA).  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  In this case 
the RO provided the veteran a VA psychiatric examination in 
September 2001, but the examiner did not express an opinion 
on whether the currently diagnosed psychiatric disorders are 
related to any incident of service.  The examiner did note 
that, according to the service medical records, the veteran 
had demonstrated behavioral problems in service but that the 
records did not document any evidence of psychiatric problems 
in service.  The examiner also noted that the first evidence 
of a psychiatric impairment was documented in January 2001, 
more than 35 years following his separation from service.

The Court has interpreted the VCAA as requiring VA to provide 
a medical examination or obtain a medical opinion in any 
compensation claim in which the veteran provides medical 
evidence of a current disability, lay evidence of an in-
service disease or injury, and lay evidence of continuing 
symptomatology since service.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002).  The Court implied that an 
examination or opinion in this situation is necessary, 
regardless of the contradictory evidence of record regarding 
an in-service disease or injury or any finding regarding the 
credibility or probative value of the veteran's statements.

The regulation implementing 38 U.S.C.A. § 5103A is located at 
38 C.F.R. § 3.159(c)(4)(i) (2003).  That section provides 
that a medical examination or medical opinion is necessary if 
the information and evidence of record do not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service, 
or has a disease or symptoms of a disease 
to which the presumptive provisions of 
the law apply, provided that he has the 
requisite service or triggering event to 
qualify for the presumption; and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).
The Federal Circuit reviewed this subsection of the 
regulation in Paralyzed Veterans of America, et. al., 345 
F.3d at 1334.  The Federal Circuit noted that the regulation, 
unlike the statute, contained a requirement that the claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion could substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1334.  

In the instant appeal the veteran claims to have been beaten 
by other recruits during boot camp, to which he attributed 
all of his psychiatric symptoms.  His service medical and 
personnel records make no reference to any complaints or 
clinical findings related to a personal assault, and a 
psychological evaluation in service resulted in the 
determination that his long-standing behavioral problems were 
the result of personality deficits.  The only available 
medical records documenting a psychiatric disorder are dated 
more than 35 years following his separation from service.  In 
essence, all information concerning the purported onset of 
the veteran's psychiatric disorders emanates from the veteran 
himself.  

As will be more fully explained below, the Board finds that 
the veteran's statements regarding the cause of his 
psychiatric symptoms are not probative.  The evidence does 
not, therefore, establish that an event, injury, or disease 
occurred during service, or indicate that his currently 
diagnosed psychiatric disorder is related to service.  For 
that reason the Board finds that a medical examination and/or 
medical opinion is not necessary to decide the claim, in that 
any such examination or opinion could not establish the 
existence of the claimed in-service injury.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]; Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [the 
Board is not required to accept a medical opinion that is 
based on the veteran's recitation of medical history].  
Referring this case for a medical nexus opinion which would 
have no probative value would be an exercise in futility.

The Board observes in passing that pursuant to 38 C.F.R. 
§ 3.304(f) (2003), VA is obligated to undertake specific 
development if a veteran is claiming entitlement to service 
connection for post-traumatic stress disorder (PTSD) due to 
an in-service personal assault.  See Patton v. West, 12 Vet. 
App. 272 (1999).  The veteran in this case has not claimed 
entitlement to service connection for PTSD, nor does the 
medical evidence show that he has PTSD.  The special 
development required by 38 C.F.R. § 3.304(f) is not, 
therefore, applicable to the veteran's claim.

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  Accordingly, the Board will move on to a decision on 
the merits.

Relevant Law and Regulations

Service connection connotes many factors, but basically it 
means that the facts, as shown by the evidence, establish 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service or, if preexisting such service, was aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Where a veteran served for 90 days in active service, and 
psychosis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Mental deficiency and personality disorders are deemed to be 
congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2003); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.

Factual Background

A review of the veteran's service medical records reveals no 
evidence of a personal assault during his approximate 
10 weeks of active duty.  An April 1965 "Report of Aptitude 
for Naval Service" indicates that he had been referred for 
an evaluation due to unsatisfactory progress in training.  
His company commander or drill instructor had initiated the 
evaluation on the basis that "[h]e doesn't care if he keeps 
up or not."

On initial screening the veteran was found to be 
psychiatrically suspect due to indications of a personality 
deficit.  During the evaluation he reported that he had quit 
school in the 11th grade because he believed that working was 
more important, so that he could buy a car.  Prior to 
entering active duty he had had five cars, all of which he 
destroyed through drag-racing, speeding, or impulsive 
driving.  Although he had worked at various unskilled jobs, 
he had contributed nothing to his own support, but spent all 
of his money on his cars.  He was in frequent conflict with 
his mother regarding his behavior, and prior to quitting had 
been suspended from school three times due to misconduct.  He 
had also had several altercations with civil authorities due 
to non-payment of traffic fines and grand larceny, for which 
he was placed on probation for six months.  He had been 
involuntarily put on active duty by his Naval Reserve unit 
because of his failure to attend meetings.

His progress in recruit training was far below required 
standards, and his lack of cleanliness was frequently noted.  
He was disobedient and resentful towards authority, he had 
difficulty following instructions, he was not accepted by his 
shipmates, and his overall aptitude for training was very 
poor.  On psychiatric evaluation he was sullen and 
obstructive.  The medical officer found that the veteran's 
actions were directed by "personal whim and caprice," that 
he was "devoid of personal goals," and that he was 
"totally unable to perceive the infantile nature of his 
behavior."  The medical officer found that he did not meet 
the qualifications for retention in service, and that his 
condition existed prior to entering service and was not 
aggravated by his limited period of service.  The medical 
officer recommended that he be discharged from service due to 
"unsuitability."  According to his service personnel 
records, he was in fact discharged on April 23, 1965, by 
reason of unsuitability.

There is no pertinent evidence of record for over thirty five 
years.

The veteran filed a claim of entitlement to service 
connection for a psychiatric disability in January 2001.  The 
record now contains many VA medical reports, all of which 
post date January 2001.  It appears that the veteran was 
hospitalized as an inpatient at a VA facility in April 2001 
and again in September 2001.  

Of record is the report of a VA history and physical 
examination dated in April 2001, evidently in connection with 
the veteran's admission to a VA hospital.  The veteran, in 
substance, stated that his problems started 35 years earlier 
when he was beaten up by two fellow recruits and "after that 
was when he started having behavioral problems."  The 
veteran claimed to have been depressed ever since that 
incident.  The veteran evidently also claimed to have been in 
the military from "1963-65" [this is stated twice in the 
report].  The psychiatric diagnoses on the hospital discharge 
report were major depression with psychotic features, impulse 
control disorder and schizoid personality traits.     

The veteran was again hospitalized at a VA facility in 
September 2001. he was brought in by the police after he 
expressed suicidal and homicidal ideation, evidently because 
there had been perceived delays in his getting Social 
Security benefits.  The diagnoses were atypical bipolar 
disorder with psychosis; impulse control disorder; mixed 
personality disorder.

Also of record is the report of a VA psychiatric examination 
in September 2001.  The examiner reviewed the veteran's VA 
claims folder, noting that the veteran had been suspended 
from high school due to misconduct and that he had been 
involuntarily sent to active duty because of his failure to 
attend meetings of his reserve unit.  The veteran stated that 
all of his problems began when he was beaten during basic 
training.  Diagnoses included major depression with psychosis 
and antisocial personality traits.  The examiner stated "I 
can find no documentation in the chart indicating psychiatric 
problems while on active duty.  The chart does indicate that 
there were behavioral problems indicating that he was not 
able to conform to military standards."

The remainder of the medical is congruent with that described 
above.
 
Analysis

As noted above, in order to establish service connection for 
the claimed dental disorder, there must be (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson, supra.

With respect to the first Hickson element, the medical 
evidence of record shows that the veteran's psychiatric 
symptoms have recently been variously diagnosed as major 
depression with psychosis; impulse control disorder; schizoid 
personality traits; schizoaffective disorder; atypical 
bipolar disorder with psychosis; antisocial personality 
traits; and a mixed personality disorder with features of 
narcissism, dependency, poor interpersonal functioning, and 
antisocial qualities.  

The Board again notes that a personality disorder is 
considered to be a developmental abnormality that is not 
subject to service connection.  See 38 C.F.R. § 3.303(c) 
(2003); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
veteran's claim is, however, supported by a current medical 
diagnosis of disability, in that diagnoses of assorted 
acquired psychiatric disorders are shown.  For the purposes 
of this decision, it is not crucial to pinpoint exactly which 
disorder or disorders may be present.  Hickson element (1) is 
therefore met.

For the reasons that will be explained below, however, the 
Board finds that the claim is not supported by probative 
evidence of a related disease or injury in service, or a 
nexus between the currently diagnosed psychiatric disorders 
and any incident of service.  

With respect to Hickson element (2), in service incurrence of 
disease or injury, as an initial matter the Board notes that 
the medical evidence shows that the veteran's psychiatric 
disorders include symptoms of a psychosis.  He did not, 
however, serve on active duty for at least 90 days.  Service 
connection based on the presumption applicable to chronic 
diseases is not, therefore, warranted.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).   In any 
event, there is no competent medical evidence of psychosis or 
any acquired psychiatric disability during service or for 
that matter for over three decades after service.  The only 
psychiatric disability alluded to in the veteran's service 
medical records was a personality disorder, which as stated 
above is considered to be a life-long developmental 
abnormality for which service connection may not be granted.  
See Winn, supra.  In addition, the VA examiner in September 
2001 reviewed his service medical records and found no 
evidence of an in-service psychiatric disorder.
There is thus no competent medical evidence of in-service 
psychiatric disease.

With respect to in-service injury, the veteran has recently 
reported having been beaten by two other service members in 
the shower while in boot camp, under the direction of his 
drill sergeant.  His VA treatment records include numerous 
references to the alleged assault, to which he attributes all 
of his psychiatric problems.  

The Board must determine the credibility and probative value 
of the evidence. See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence].  As a lay person the veteran is 
competent to provide evidence of observable events, including 
having been assaulted.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  The question thus becomes one of 
credibility.

The Board observes that aside from the veteran's own recent 
statements, made in connection with monetary benefits from 
the government, the record contains not a scintilla of 
evidence which indicates that he was beaten during service.  
The service medical records are utterly silent on this point.  
The veteran informed the Naval aptitude board that before 
service he was suspended from school on three occasions for 
misconduct, was involved in "several altercations with civil 
authorities over non-payment of fines for traffic violations 
and grand larceny", and was involuntarily sent on active 
duty due to a cavalier attitude towards his Reserve unit 
commitments.  He did not mention the alleged beating, which 
he now claims was a watershed event in his life.  It strains 
credulity that the veteran would not mention the beating to 
naval authorities, if it indeed occurred, at a time that he 
was in the process of being boarded out of the service for 
inaptitude.  

The Board additionally notes, with respect to the veteran's 
credibility, that he informed the September 2001 VA 
psychiatric examiner that he had been hospitalized twice for 
pneumonia during service.  The examiner noted that this was 
not reflected in the veteran's service medical records, and 
the Board, too, has been unable to find any record of such 
hospitalizations.  Further, in April 2001 the veteran 
evidently informed a VA interviewer that he has served for 
two years, from 1963 to 1965, when the official records 
indicate that his active service encompassed a mere two 
months. 

Although the veteran now claims that all of his problems 
started with the purported assault, his service medical 
records clearly indicate that the behavioral problems that 
the veteran demonstrated during service were due to a pre-
existing personality deficit.  It appears from the evidence 
of record that the veteran has a long history of bad behavior 
prior to service and indeed was called to active duty because 
he failed to attend Reserve unit meetings.  This medical 
evidence, which was recorded at the time the events occurred, 
is more probative than the veteran's current assertions 
regarding an in-service personal assault.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  

In addition, the veteran's statements concerning the alleged 
in-service assault were all rendered after he filed his claim 
for VA disability benefits.  Although the Board must take 
into consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); Pond v. West, 12 Vet. App. 341, 345 (1999).  It 
appears that the veteran's statements are eminently self-
serving.  For these reasons the Board finds that the 
veteran's report of an in-service injury is not credible and 
is far outweighed by the service medical records.  

There are recent medical treatment reports which repeat the 
veteran's contentions as to his problems beginning with the 
alleged in-service assault.  This documentation in the 
treatment records of the veteran's reported history regarding 
the onset of his psychiatric symptoms does not constitute a 
medical finding that the currently diagnosed psychiatric 
disorders had their onset during service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) [evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence].

In short, the Board rejects the notion that the veteran's 
psychiatric problems began with an in-service assault.  
Hickson element (2) has not been met, and the veteran's claim 
fails on that basis alone.

Turning to Hickson element (3), medical nexus, the initial 
documentation of the veteran having a psychiatric disorder 
other than a personality disorder occurred in January 2001, a 
period in excess of 35 years.  There is no medical evidence 
which indicates that the currently diagnosed psychiatric 
disorders are related to any in-service disease or injury.  
Indeed, the September 2001 VA examiner clearly stated that 
there was no evidence of psychiatric problems during service, 
only behavioral problems.  The Board finds, therefore, that 
the probative evidence does not reflect a nexus between the 
currently diagnosed psychiatric disorders and an in-service 
disease or injury.

The VA treatment records and the report of the September 2001 
VA psychiatric examination show that the veteran reported 
having had psychiatric problems since he was separated from 
service.  The Board does not necessarily dispute this 
statement, since the record is replete with evidence that the 
veteran had a personality disorder before, during and after 
service.  The service medical records indicate that his 
problems were then due to a personality deficit, and the 
current VA treatment records continue to document the 
existence of a personality disorder.  

To the extent that the veteran is claiming that he had an 
acquired psychiatric disorder, as opposed to a personality 
disorder, during and continually after service, as a lay 
person without medical training the veteran is not competent 
to diagnose himself.  Such a determination requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) ["competent medical 
evidence means evidence" provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."]  The veteran's 
statements are not, therefore, probative of a nexus between 
the currently diagnosed psychiatric disorders and any 
incident of service, to include continuity of an acquired 
psychiatric disability for decades after service.  The 
medical evidence does not show that any symptoms he may have 
had following his separation from service are related to the 
currently diagnosed major depression or schizoaffective 
disorder.  See Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[a veteran who has been diagnosed with a chronic condition 
must still provide medical evidence of a nexus between the 
current diagnosis and the putative continuous 
symptomatology].

The Board notes in passing that the veteran has been awarded 
Social Security (SSA) disability benefits based on a primary 
diagnosis of an affective disorder and a secondary diagnosis 
of a personality disorder.  The evidence relied upon in that 
decision consists primarily of his VA treatment records, 
which are described above.  The decision awarding SSA 
benefits included a reference to the veteran dating his 
psychiatric problem to the purported in-service assault.  The 
SSA decision, however, found that the onset of his 
psychiatric disability was in November 2000.  While a SSA 
decision is not controlling for purposes of VA adjudication, 
it is "pertinent" to a veteran's claim.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993); Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  Here, the SSA decision, although 
pertinent, is not helpful to the veteran's VA claim and is 
essentially congruent with the Board's thinking, namely that 
the veteran's psychiatric problem was first objectively 
manifested decades after service.  

For the reasons expressed above, the Board concludes that 
Hickson element (3), medical nexus, has also not been met and 
the veteran's claim fails on that basis also.

In summary, the medical evidence establishes that the veteran 
currently has an acquired psychiatric disorder.  The credible 
and probative evidence does not, however, show the incurrence 
of a related disease or injury during service, or that any 
currently diagnosed psychiatric disorder is related to 
service.  The Board finds, therefore, that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



